Case 5:10-cr-00319-SMH-MLH Document 996 Filed 09/24/20 Page 1 of 4 PageID #: 5023




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 10-00319-14

  VERSUS                                           JUDGE S. MAURICE HICKS, JR.

  TIMOTHY GENTRY                                   MAGISTRATE JUDGE HORNSBY

                                  MEMORANDUM ORDER

         Before the Court is a pro se Motion for Compassionate Release filed by Defendant

  Timothy Gentry (“Gentry”). See Record Document 988. Gentry’s pro se motion was filed

  on July 6, 2020 and also included a request for appointment of counsel. See id. The

  Federal Public Defender’s Office notified the Court on July 9, 2020 that its office would

  not be enrolling on behalf of Gentry. Appointment of counsel is not required in this

  instance under the Criminal Justice Act. See U.S. v. Whitebird, 55 F.3d 1007 (5th Cir.

  1995). The Court has also reviewed the record and declines to use its discretionary power

  to appoint counsel in this matter. Therefore, Gentry’s request for appointment of counsel

  is denied.

         The Court will now move to Gentry’s request for compassionate release. The

  Government opposes such motion. See Record Document 990. Gentry is serving a 300

  month term of imprisonment for engaging in a child exploitation enterprise, in violation of

  18 U.S.C. §§ 2252A(g), followed by a lifetime of supervised release.          See Record

  Document 429. He was sentenced for such offense on May 10, 2011. See Record

  Document 427. He is presently serving his sentence at the FCI Petersburg Medium in

  Hopewell, Virginia.   In his motion, Gentry seeks compassionate release due to the

  COVID-19 pandemic, stating he “should not have to continue [his] punishment in forfeit
Case 5:10-cr-00319-SMH-MLH Document 996 Filed 09/24/20 Page 2 of 4 PageID #: 5024




  of [his] life.” Record Document 988 at 3. He maintains that he cannot practice social

  distancing or isolate himself. See id. He believes being incarcerated during the pandemic

  is a “death sentence.” Id.

        A judgment of conviction, including a sentence of imprisonment, “constitutes a final

  judgment and may not be modified by a district court except in limited circumstances.”

  Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

  States Code, Section 3582(c) provides that the court “may not modify a term of

  imprisonment once it has been imposed,” except in three circumstances:

        (1)    upon a motion by the Bureau of Prisons or the defendant for
               reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

        (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
               of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
               3582(c)(1)(B); or

        (3)    where the defendant was sentenced based on a retroactively
               lowered sentencing range, 18 U.S.C. § 3582(c)(2).

  In this case, Gentry moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A).

  Under this section, the court may reduce a sentence “if it finds that extraordinary and

  compelling reasons warrant such a reduction” and “that such a reduction is consistent

  with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

  3582(c)(1)(A).

        Prior to 2018 only the Director of the Bureau of Prisons (“BOP”) could file Section

  3582(c)(1)(A) motions, also known as compassionate release motions.             In 2018,

  Congress passed and President Trump signed the First Step Act, which among other

  actions, amended the compassionate release process. Under the First Step Act, Section

  3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release.



                                        Page 2 of 4
Case 5:10-cr-00319-SMH-MLH Document 996 Filed 09/24/20 Page 3 of 4 PageID #: 5025




  However, before filing compassionate release motions, prisoners must exhaust their

  administrative remedies in one of two ways:

         (1)    prisoners may file a motion with the court after fully exhausting all
                administrative rights to appeal the BOP’s decision not to file a motion
                for compassionate release, or

         (2)    prisoners may file a motion with the court after requesting release
                and there has been “the lapse of 30 days from the receipt of such
                request by the warden of the defendant’s facility, whichever is
                earlier.”

  18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

  is set out in mandatory terms and has been characterized by the Fifth Circuit as a

  mandatory claim-processing rule. See U.S. v. Franco, No. 20-60473, 2020 WL 5249369

  at *2 (5th Cir. Sept. 3, 2020) (“The statute’s language is mandatory.”). It permits a court

  the authority to reduce a defendant’s sentence only “upon motion of the defendant after

  the defendant has fully exhausted all administrative rights to appeal . . . or the lapse of 30

  days from the receipt of such a request by the warden of the defendant’s facility.” 18

  U.S.C. § 3582(c)(1)(A). The statute sets forth no exceptions to this mandatory statutory

  exhaustion requirement. Recently, the Fifth Circuit held in Franco that “those who seek

  a motion for compassionate release under the First Step Act must first file a request with

  the BOP.” Franco, 2020 WL 5249369 at *3.

         Here, Gentry concedes he has not exhausted his administrative remedies within

  the BOP and specifically asks that the exhaustion requirements be waived. See Record

  Document 988 at 5. The Court is well aware of the effects of the COVID-19 pandemic

  and the risk at all BOP facilities. Yet, Section 3852(c)(1)(A) does not provide this Court

  with the equitable authority to excuse Gentry’s failure to exhaust his administrative

  remedies or to waive the 30-day waiting period.          See Franco, 2020 WL 5249369.

                                          Page 3 of 4
Case 5:10-cr-00319-SMH-MLH Document 996 Filed 09/24/20 Page 4 of 4 PageID #: 5026




  Accordingly, the Court does not have authority at this time to grant the relief Gentry

  requests.

          Accordingly, for the foregoing reasons,

          IT IS ORDERED that Gentry’s pro se Motion for Compassionate Release (Record

  Document 988) be and is hereby DENIED WITHOUT PREJUDICE. He has failed to

  exhaust his administrative remedies as required by the statute. Gentry may re-file his

  motion once he has achieved one of the two avenues for exhaustion under Section

  3582(c)(1)(A). 1

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 24th day of September,

  2020.




  1Gentry has also filed a motion alleging denial of access to the court. See Record Document 992. Gentry
  asks the Court to intercede on the matter because he alleges the BOP has restricted his access to legal
  copies and legal resources. Such motion is denied without prejudice, as Gentry must file a separate civil
  action if he is alleging violation of constitutional rights to access the courts.

                                               Page 4 of 4
